DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Upon further consideration, the restriction of species is withdrawn.  Claims 1-11 are being examined on merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is confusing about the claimed features of claim 11.  It is understood that non-Newtonian fluid is composed of Newtonian fluid and a thixotropic agent such as bentonite or silica.  If the damping liquid is composed of a non-Newtonian liquid and a Newtonian liquid, would that become a non-Newtonian liquid with a less percentage of thixotropic agent?  Due to this confusion, claim 11 is being treated as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zenji (JPS 5872740) in view of Masuda et al. (5,450,931).
Re: claim 1, Zenji shows a vibration damping device for a vehicle, as in the present invention, comprising: 
a first attachment member 3 attached to a first member 6; 
a second attachment member 7 attached to a second member 8; 
a first liquid chamber 2H and a second liquid chamber 2L configured to change volumes according to relative displacement between the first attachment member and the second attachment member; and 
an orifice passage 10a configured to cause a liquid 2 to flow between the first liquid chamber and the second liquid chamber according to changes in the volumes of the first liquid chamber and the second liquid chamber, 
the orifice passage includes a first communication port communicating with the first liquid chamber and a second communication port communicating with the second liquid chamber, and 
an opening area of the first communication port is different from an opening area of the second communication port, see figure 1, wherein upper opening of orifice passage 10a is larger than the lower opening.
Zenji lacks the non-Newtonian fluid, as claimed.  Masuda is cited to teach the use of a thixotropic fluid 3 in a vibration damping device 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have employed the thixotropic fluid of Masuda in the vibration damping device of Zenji in order to improve damping capacity while avoiding vibration at a natural frequency for the device of Zenji.
Re: claim 8, Zenji shows: 
an elastically deformable first wall 1 partially defining the first liquid chamber and configured to support the first attachment member; 
an elastically deformable second wall 4 partially defining the second liquid chamber and attached to the second attachment member; and 
a partition wall 10 coupled to the first wall so as to separate the second liquid chamber from the first liquid chamber and provided with the orifice passage.
Re: claim 9, Masuda shows the non-Newtonian fluid is a thixotropic fluid.
Re: claim 10, as modified, the vibration damping device of Zenji would comprise  the liquid composed only of the non-Newtonian fluid.
Re: claim 11, Masuda shows the liquid is composed of both the non-Newtonian fluid, lubrication oil and bentonite; and a Newtonian fluid, lubrication oil.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Zenji (JPS 5872740) in view of Masuda et al. (5,450,931).
Re: claim 1, Zenji shows a vibration damping device for a vehicle, as in the present invention, comprising: 
a first attachment member 7 attached to a first member 8; 
a second attachment member 3 attached to a second member 6; 
a first liquid chamber 2L and a second liquid chamber 2H configured to change volumes according to relative displacement between the first attachment member and the second attachment member; and 
an orifice passage 10a configured to cause a liquid 2 to flow between the first liquid chamber and the second liquid chamber according to changes in the volumes of the first liquid chamber and the second liquid chamber, 
the orifice passage includes a first communication port communicating with the first liquid chamber and a second communication port communicating with the second liquid chamber, and 
an opening area of the first communication port is different from an opening area of the second communication port, see figure 1, wherein upper opening of orifice passage 10a is larger than the lower opening.
Zenji lacks the non-Newtonian fluid, as claimed.  Masuda is cited to teach the use of a thixotropic fluid 3 in a vibration damping device 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have employed the thixotropic fluid of Masuda in the vibration damping device of Zenji in order to improve damping capacity while avoiding vibration at a natural frequency for the device of Zenji.
Re: claim 2, Zenji shows the opening area of the first communication port, lower opening of passage 10a, is smaller than the opening area of the second communication port, upper opening of passage 10a, and a diameter of the orifice passage gradually increases from the first communication port to the second communication port.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zenji (JPS 5872740) in view of Masuda et al. (5,450,931) and further in view of Takao et al. (JPS 6113043).
Re: claim 3, Zenji shows the opening area of the first communication port is smaller than the opening area of the second communication port.  Zenji does not show a turbulence promoting member.  Takao is cited to teach the concept of a turbulence promoting member 24 configured to increase a degree of turbulence of the liquid being provided in the first communication port of an orifice passage, see the figures.  It would have been further obvious to one of ordinary skill in the art before the effective filing date to have further modified the device of Zenji to comprise a turbulence promoting member in the first communication port of an orifice passage such as taught by Takao in order to increase a degree of turbulence of the liquid to quickly response in damping a vibration being applied to the device.
Re: claim 4, Takao shows the turbulence promoting member includes a rotatable portion in figures 7 and 8.
Re: claim 5, Takao shows the rotatable portion includes a propeller, see figures 7 and 8.
Re: claim 6, Masuda shows the turbulence promoting member 5 includes a mesh 52, see figure 7.
Re: claim 7, Takao shows the turbulence promoting member 24 includes a columnar portion 60A, 60B, see figure 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Heger and Wetzel are cited for other dampeners with non-Newtonian fluid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
						/Xuan Lan Nguyen/                                                                 Primary Examiner, Art Unit 3657